Hill, J.
1. Tlis petition as amended sets out a cause of action. Tlie plaintiff has not an adequate and complete remedy at law. One of the prayers of the petition is, that all of the assets of all the branch banks of the Georgia State Bank be marshaled and be brought together and applied to all the creditors of all the branch banks, as provided by law; that the trustees named in the original petition be required to restore to the superintendent of banks the assets now in their hands; and that an accounting be had by them as to the assets disposed of, etc.
2. The petition as amended is not subject to demurrer on any of the following grounds: (a) that the assets are in the possession of the superintendent of banks, and the court is without jurisdiction to interfere therewith; and that the superintendent of banks is the agent of the State, and is not subject to suit, (b) That it is not alleged that the plaintiff’s claim has been filed with the superintendent, and rejected, or improperly classified, (c) That the order of the superior court authorizing the sales of the several branches can not be collaterally attacked. See Jolly v. Hardman, 111 Ga. 749, 753 (36 S. E. 952). This is a direct proceeding to set aside these orders of sale, (d) That the plaintiff has been guilty of such laches as would prevent the plaintiff from attacking the order of the superior court approving the sales of the assets of certain branch banks, (e) That every right claimed by the plaintiff may be enforced without interfering with the administration of the bank by the superintendent. (f) That there is a nonjoinder and misjoinder of parties, (g) That the superior court of Eulton County is without jurisdiction as to these defendants, (h) That the petition is multifarious.
3. The court did not err in overruling the demurrer on all the grounds thereof except the fourth, which was sustained, and which was directed at that portion of the petition which sought the appointment of a receiver.

Judgment affirmed.


All the Justices concur.

H. E. Coates and Lawson & Ware, for plaintiffs in error.
Hugh Howell, Howell, Heyman & Bolding, Dorsey & Shelton, Robert H. Jones Jr., and Ralph H. Pharr, contra.